DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 16 in the reply filed on May 3, 2022 is acknowledged.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 3, 2022.

Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on February 11, 2019 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Six (6) pages of drawings were filed on February 11, 2019 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 9 is objected to because of the following informalities: 
Regarding claim 9; In line 2, “4, 5U” should be –4.5 U—; in line 4, “0, 5U” should be --0.5 U—and “1, 5U” should be – 1.5 U—.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ebrahimi et al. (US 2019/0271823 A1).
Regarding claim 1; Ebrahimi et al. (US 2019/0271823 A1) discloses an optical distribution chassis (housing 10; see Figures 1-4) for housing a plurality of optical distribution cassettes (communications modules 110, which may be cassettes; see Figure 6 and paragraph 20), the chassis (10) comprising:
an essentially parallelepipedic enclosure (enclosure 20; see paragraph 25 and Figures 1 and 2) limited by 
an upper wall (top wall 30; see paragraph 25 and Figures 1 and 2), 
a bottom wall (bottom wall 32; see paragraph 24 and Figures 1 and 2), 
lateral walls (first and second sidewalls 34 and 36; see paragraph 25 and Figures 1 and 2), 
a back wall (rear wall 38; see paragraph 25 and Figures 1 and 2) and 
a front door (door 26; see paragraph 27 and Figures 1 and 2), 
the chassis (10) further comprising coupling means (mounting brackets 84; see paragraph 45) for coupling said chassis (10) inside a networking cabinet (equipment rack; see paragraph 45), characterized in that: 
an intermediate horizontal wall (platform 60; see paragraphs 36-37 and  Figure 3) divides the enclosure into an upper enclosure and a lower enclosure (see Figures 1-3; the upper enclosure is above the platform 60 and the lower enclosure is below the platform 60), 
the depth of the intermediate horizontal wall (60) being smaller than the depth of the enclosure (20) such that there is a passage connecting the upper enclosure and the lower enclosure adjacent the front door (26) when closed (cutout 39 is open to the passage in Figure 1); 
an upper surface of the intermediate horizontal wall (60) and a lower surface of the upper wall (60) each comprise: 
a plurality of slots (slots 64; See Figure 3 and paragraph 37) oriented in a depth-wise direction for slidably receiving respective mating rails (rails 124; see paragraph 37 and Figures 3 and 6) provided in each cassette (100); and 
a plurality of locking recesses (holes 64; see paragraph 36 and Figure 3) each located adjacent a front end of each slot (64) for receiving respective mating locking protrusions (fastener or mating feature 114; see paragraph 36, the fasteners are inherently protrusions received in the holes 62) provided in each cassette (200); and 
the lower enclosure comprises (see Figures 1-3)
front lateral openings (cutouts 39) and 
back openings (one or more openings 22; see paragraph 24; the examiner notes that an opening is provided both above platform 60 and below platform 60) for the passage of outgoing cables from the cassettes (100) and 
the upper enclosure comprises 
front lateral openings (cutouts 39) and 
back openings (22) for the passage of incoming cables to the cassettes (100).  
Regarding claim 3; the front lateral openings (cutouts 39) of the lower enclosure (the portion of the enclosure below platform 60) are openings in a front bottom section of the lateral walls (34, 36) adjacent the front side of the lower enclosure (see Figure 1).  
Regarding claim 4; the platform 60 includes a rear wall (pictures in Figure 3) that forms an additional vertical wall separating a front side of the lower enclosure (the portion of the enclosure below the horizontal surface of platform 60) from a back side of the lower enclosure (see Figure 3).  
Regarding claim 6; the front lateral openings (cutouts 39) of the upper enclosure are openings in a front upper section of the lateral walls (34, 36; see Figure 1). 
Regarding claim 16; Ebrahimi et al. discloses an optical distribution system comprising an optical distribution chassis (10) according to claim 1 (see the rejection of claim 1 above) and a plurality of optical distribution cassettes (100; see paragraphs 2, 20 and 42). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. (US 2019/0271823 A1).
Regarding claim 10; Ebrahimi et al. discloses the optical distribution chassis according to claim 1 (see the rejection of claim 1 above), but does not disclose that at least one of the front lateral and back openings of the lower enclosure and the front lateral and back openings of the upper enclosure have curved edges for preventing cable damage.  The examiner takes Official notice that curved edges are routinely provided for openings in the optical fiber arts for the purpose of maintaining a minimum bend radius of the optical fibers extending there-through and preventing damage to the optical fibers.  Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide the front lateral and back openings of the lower enclosure and the front lateral and back openings of the upper enclosure with curved edges for preventing cable damage by maintaining a minimum bend radius of the fiber, since forming curved openings for optical fibers is a known alternative method of forming openings in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 2, 5, and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
the optical distribution chassis (100) defined by claim 2, where a front side of the intermediate horizontal wall (107) and the front side of the upper wall (101) each comprise a plurality of fingers (114) separated by respective gaps for the passage of cables, each gap being essentially aligned with one of the plurality of slots (108) for receiving the cassettes (200) in combination with all of the limitations of base claim 1;
 the optical distribution chassis (100) defined by claim 5, where the back openings (111) of the lower enclosure are openings in the additional vertical wall (115) in combination with all of the limitations of base claim 1 and all of the limitations of intervening claim 4;
The optical distribution chassis (100) defined by claim 7, where the upper wall (101) comprises a front section (101a) and a back section (101b), the back section (101b) being vertically displaced downwards with respect to the front section (101a) for generating an uppermost volume within the upper enclosure, where the back openings (113) of the upper enclosure are openings in a vertical section (101c) of the upper wall (101) connecting the front section (101a) and the back section (101b) in combination with all of the limitations of base claim 1; 
Claims 8 and 9 depend from claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fontaine (US 2019/0121045 A1) discloses an optical fiber distribution chassis (10) that receive cassettes (38; see Figures 1-2);
Giraud et al. (US 9,720,195 B2) discloses an optical fiber distribution chassis (10; see Figures 1 and 2; see the entire disclosure); and
Mures et al. (US 2010/0278499 A1) discloses an optical fiber distribution chassis (12; see Figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874